NO. 07-05-0219-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                OCTOBER 17, 2005
                         ______________________________

                            CHRISTOPHER LEE CROSS,

                                                            Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

          NO. B15,360-0402; HON. ROBERT W. KINKAID, JR., PRESIDING
                      _______________________________

                                Order of Dismissal
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Christopher Lee Cross (appellant) appealed from his conviction for possessing a

controlled substance. Because appellant had not filed a brief, we abated and remanded

the cause to the 64th District Court of Hale County (trial court). The latter convened a

hearing attended by appellant and his counsel. At the proceeding, appellant informed the

trial court that he no longer cared to prosecute the appeal. The trial court found this
decision to be knowing and voluntary.          Furthermore, it along with appellant's

representations were memorialized in a supplemental clerk's record filed with this court.

      Although we have no motion to dismiss before us as required by Texas Rule of

Appellate Procedure 42.2(a), Rule 2 of the same rules permits us to suspend the operation

of an existing rule. TEX . R. APP. P. 2; see Rodriguez v. State, 970 S.W.2d 133, 135 (Tex.

App.–Amarillo 1998, pet. ref'd). Therefore, pursuant to Rule 2, and because appellant has

clearly revealed his desire to forego appeal, we suspend Rule 42.2(a) and dismiss the

appeal based upon appellant's representation to the trial court.

      Having so dismissed the appeal, no motion for rehearing will be entertained, and our

mandate will issue forthwith.



                                                Brian Quinn
                                                Chief Justice


Do not publish.